Citation Nr: 1409177	
Decision Date: 03/05/14    Archive Date: 03/12/14

DOCKET NO.  09-47 759	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for gastroesophageal reflux disease (GERD) and/or a gastric ulcer.

2.  Entitlement to a rating in excess of 10 percent for degenerative arthritis status post right knee injury (referred to hereinafter as "right knee disability") for the period through August 24, 2011, and for the period beginning October 1, 2011.

3.  Whether entitlement to a total disability rating based on individual unemployability (TDIU) has been withdrawn and, if so, whether it may be reinstated.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Becker, Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to March 1976.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of several Department of Veterans Affairs (VA) Regional Offices (ROs).  A May 2006 rating decision by the RO in Houston, Texas, increased the rating for the Veteran's right knee disability to 10 percent.  Notice of this decision was sent to the Veteran in August 2006.  A June 2007 rating decision of the RO in Columbia, South Carolina, denied a TDIU.  The Veteran did not appeal these determinations, but, rather, he contested them by requesting another decision in August 2007.  He also submitted new evidence within the one year period for initiating an appeal of the May 2006 and June 2007 decisions.  38 U.S.C.A. § 7105(b)(1) (West 2002 & Supp. 2013); 38 C.F.R. § 20.302(a) (2013).  This evidence is considered to be filed in support of the original claim as opposed to the renewed claim.  38 C.F.R. § 3.156(b) (2013).  Thus, the May 2006 and June 2007 rating decisions were not final.

In a June 2008 rating decision, the RO in St. Paul, Minnesota, continued the 10 percent rating for the Veteran's right knee disability and the denial of a TDIU.  The Veteran initiated and later perfected an appeal of both determinations.  Jurisdiction was transferred to the Veteran's home RO in New Orleans, Louisiana, during the pendency of the appeals process.  

In December 2010, the Veteran testified at a videoconference hearing before the undersigned.  He submitted additional evidence at that time and subsequently.  It may be considered herein in the first instance because he also submitted contemporaneous waivers of initial RO consideration.  38 C.F.R. § 20.1304(c) (2013).

The issue of entitlement to service connection for GERD and/or a gastric ulcer has been added to this matter for the limited purpose of directing a remand, since the record reflects disagreement with denial of the claim but does not disclose that a statement of the case (SOC) has been issued.  Although the Board does not have appellate jurisdiction over this issue, since no substantive appeal has been filed, the Board must direct that an SOC be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).  This matter is addressed in the Remand below.  

After review of the Veteran's paper and electronic claims files, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  

It appears from the record that the Veteran submitted a new claim of entitlement to TDIU to the RO in October 2012; it is not clear whether the Veteran's May 2011 and September 2011 requests to the Board to reinstate an appeal for TDIU were also submitted to the RO.  Given the outcome of the Board's adjudication of the status of the appeal for TDIU addressed at the December 2010 videoconference hearing before the Board, adjudication by the agency of original jurisdiction of the 2012 claim for TDIU apparently submitted to the RO is now in order.  There is no indication from the paper and electronic claims files that such has occurred as of yet.  The Board lacks jurisdiction to make a determination in the first instance of a claim for TDIU submitted to the RO after December 2010, but the Board notes that it is now appropriate for an agency of original jurisdiction to adjudicate any claim for TDIU submitted to the RO after December 2010.  Any such claim is, in essence, REFERRED to the agency of original jurisdiction for appropriate action, to include adjudication.

The claim for service connection for GERD and the claim for a rating in excess of 10 percent for a right knee disability are addressed in the REMAND below, and are thus REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  Of note is that the period from August 25, 2011, to September 30, 2011, has been excluded from consideration of a higher rating for right knee disability because a January 2012 rating decision of the RO in New Orleans granted a temporary 100 percent rating, the maximum allowable, for that period
 

FINDING OF FACT

Entitlement to a TDIU was withdrawn from appeal by the Veteran at the December 2010 hearing before the Board, on the record, and, as the Board therefore has no jurisdiction over such appeal, the Board is not authorized to reinstate such appeal.


CONCLUSION OF LAW

The appeal of entitlement to a TDIU, was withdrawn, cannot be reinstated by the Board, and is dismissed.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204, 20.302 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to notify and a duty to assist a claimant seeking to substantiate entitlement to VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  Yet discussion of these duties is not necessary concerning whether entitlement to a TDIU has been withdrawn and, if so, whether it may be reinstated.  They are not applicable when the law, rather than the facts, is dispositive.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Mason v. Principi, 16 Vet. App. 129 (2002); Manning v. Principi, 16 Vet. App. 534 (2002); Livesay v. Principi, 15 Vet App 165 (2001); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Sabonis v. Brown, 6 Vet. App. 426 (1994).  As set forth herein, the law and not the evidence is dispositive.
II.  Reinstatement

The claimant or the claimant's representative may withdraw an appeal as to any or all issues on appeal.  38 C.F.R. § 20.204(a).  Except for appeals withdrawn on the record at a hearing, withdrawal must be in writing.  38 C.F.R. § 20.204(b)(1). 
A withdrawal is effective when received provided that receipt is prior to the issuance of a decision by the Board.  38 C.F.R. § 20.204(b)(3).  Withdrawal of a claim constitutes a withdrawal of the notice of disagreement (NOD) and, if filed, the substantive appeal.  38 C.F.R. § 20.204(c).  It constitutes a withdrawal of the documents initiating and perfecting an appeal, in other words.

The Board may dismiss any appeal which fails to allege a specific error of fact or law.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. §20.202.  There accordingly is no obligation to proceed with further adjudication following withdrawal.  Hanson v. Brown, 9 Vet. App. 29 (1996).  However, withdrawal does not preclude the filing of a new NOD and, after a statement of the case (SOC) is issued, a new substantive appeal provided that these documents would be timely if those withdrawn had never been filed.  38 C.F.R. § 20.204(c).  A NOD must be filed within one year from the date notice of a determination is mailed to the claimant.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  A substantive appeal must be filed either within 60 days from the date the SOC is mailed to the claimant or within the remainder of the aforementioned one year period, whichever is later.  38 U.S.C.A. § 7105(d)(3); 38 C.F.R. § 20.302(b)(1).

As noted above, a TDIU was denied in rating decisions dated in June 2007 and June 2008.  Notice of these determinations was mailed to the Veteran in June 2007 and on July 1, 2008, respectively.  The Veteran filed a NOD in July 2008.  A SOC was issued in September 2009.  Notice of it was mailed to the Veteran that same month.  He filed a substantive appeal in November 2009.  At the December 2010 hearing before the Board, the Veteran conveyed his desire to withdraw entitlement to a TDIU from appeal at a pre-hearing conference.  He was asked by the undersigned if that was correct.  An affirmative response was given to the undersigned, thus indicating on the record the desire to withdraw the appeal for TDIU.  

In virtually duplicative statements to the Board dated in May and September 2011, the Veteran acknowledged that he had withdrawn the appeal for TDIU, and requested that the Board reinstate the withdrawn appeal.  The Board finds, based on all of the circumstances, the Veteran did, in fact, intentionally withdraw his appeal for TDIU.  

The Veteran opted to withdraw of this issue only.  He did not submit any document conveying this in writing, but he did convey it on the record at the hearing.  Since this hearing was conducted to facilitate adjudication, it and the withdrawal during it were prior to the issuance of this Board decision.  This decision indeed postdates the hearing by over three years.  Withdrawal, as indicated by the undersigned, accordingly was effective when made at the hearing.  The July 2008 NOD initiating the appeal and the November 2009 substantive appeal perfecting the appeal were withdrawn insofar as they concern a TDIU as of December 2010, in other words.  It follows that there was no obligation to proceed with adjudication thereafter because no allegation of any error of fact or law remained.  Dismissal accordingly is appropriate absent reinstatement.

Unfortunately, the Board finds that the withdrawn appeal of entitlement to a TDIU cannot be reinstated.  A NOD would be timely only if filed by July 1, 2009.  The Veteran's withdrawal occurred well over a year later.  Any new NOD filed following the withdrawal thus would be untimely.  His May 2011 and September 2011 statements, even presuming they could be interpreted as a NOD, indeed are dated approximately two years too late.  No other relevant statements exist.  No other relevant documentation exists either.  In sum, the appeal period expired without a NOD to initiate an appeal.  It therefore also expired without a substantive appeal to perfect it following issuance of a SOC.  There is no provision, whether via regulation or otherwise, for reinstating an appellate issue that has been withdrawn once this occurs.  Hanson, 9 Vet. App. at 31; Hamilton v. Brown, 4 Vet. App. 528 (1993), aff'd, 39 F.3d 1576 (Fed. Cir. 1994).  

The Board acknowledges that the Veteran has submitted statements asking the Board to reinstate the appeal for TDIU.  However, once the appeal was withdrawn, the Board had no jurisdiction remaining over a claim for TDIU, and has no authority to reinstate the claim.  The dismissal of this appeal does not preclude the Veteran from submitting a new claim for TDIU to the RO.


ORDER

The appeal concerning entitlement to a TDIU, which was withdrawn and cannot be reinstated, is dismissed.


REMAND

Delay of the adjudication of the Veteran's claim for a rating in excess of 10 percent for a right knee disability for the period through August 24, 2011, and for the period beginning October 1, 2011, is regrettable, but cannot be undertaken at this time.  

The duty to assist requires that VA make reasonable efforts to assist in the procurement of relevant records.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  Reasonable efforts with respect to records in government custody consist of making as many requests as are necessary to obtain them unless it is concluded that they do not exist or that further requests would be futile.  38 U.S.C.A. § 5103A(b)(3); 38 C.F.R. § 3.159(c)(2).  When the existence of records that are not in the government custody is discovered, the claimant must be requested to either submit them to VA or provide enough information to identify and locate them along with an authorization for their release to VA.  38 C.F.R. §§ 3.159(c)(1), (e)(2).  If information and authorization is provided, reasonable efforts consist of an initial request and one or more follow-up requests if necessary.  38 C.F.R. § 3.159(c)(1).  The claimant shall be notified if requested records cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. § 3.159(e)(1).

Regarding VA treatment records, some have been procured by VA.  VA treatment records dated into November 2012 indeed are contained within the Veteran's paper and electronic claims files.  They document his receipt of ongoing care to include for his right knee.  As such, there may be pertinent VA treatment records dated from November 2012 to present.  A request or requests for them must be made.  This is particularly true because the Board has constructive notice of records generated by VA.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

With respect to private treatment records, none have been procured by VA.  The Veteran instead has submitted private treatment records.  Some concern his right knee.  The most recent of these is dated in October 2011, however.  It thus is possible that pertinent private treatment records dated from October 2011 to present exist.  The Veteran shall be afforded another opportunity to either submit any such records or provide enough information to identify and locate them along with authorization for their release to VA.  If he opts to provide information along with authorization, an initial request for the records shall be made.  Follow-up requests as well as notification to him and his representative if they are unsuccessful also shall be made as necessary.

The duty to assist further includes a mandate that any VA medical examination obtained concerning the rating of a service-connected disability be adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120 (2007); Hayes v. Brown, 9 Vet. App. 67 (1996).  A VA medical examination is adequate when it allows the Board to perform a fully informed adjudication.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Therefore, contemporaneous information must be included such that the current state of the disability may be discerned.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); Allday v. Brown, 7 Vet. App. 517 (1995).

In February 2008 and in June 2009, the Veteran last had VA medical examinations addressing his right knee disability.  These examinations are of considerable age since they respectively were conducted well over four years ago and approximately six years ago.  There are indications that the Veteran's right knee disability worsened subsequently.  He testified at the hearing that he felt his right knee had deteriorated.  An August 2011 private treatment record contained in the paper claims file further documents that he underwent right knee surgery.  A new VA medical examination therefore is needed for adjudication by the Board to be fully informed.  Arrangements must be made to afford the Veteran the opportunity to appear for such an examination.

It is reiterated with respect to GERD and/or a gastric ulcer that the Board does not have jurisdiction, because there is no record that a substantive appeal has been filed.  In a November 2012 rating decision, the RO in New Orleans denied service connection for GERD and/or a gastric ulcer.  A notice letter was mailed to the Veteran that same month.  His paper and electronic claims files do not include a written communication from the Veteran expressing dissatisfaction with and desire to contest that VA determination (notice of disagreement, NOD).  38 U.S.C.A. § 7105(b)(2); 38 C.F.R. § 20.201.  

Yet, it appears that there is another file, such as a temporary file containing an NOD, as the records demonstrates that VA indeed mailed the Veteran a letter acknowledging an NOD in August 2013.   An NOD must be filed within one year from the date notice of a determination is mailed to the claimant to be timely.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.302(a).  This letter, and thus the NOD triggering it, are dated well before November 2013.  

Upon receipt of a timely NOD, a SOC shall be issued.  38 U.S.C.A. § 7105(d)(1).  A remand must be directed if the issuance of a SOC has not yet occurred.  Manlincon v. West, 12 Vet. App. 238 (1999).  The August 2013 VA letter acknowledging receipt of an NOD was issued before expiration of the one-year period allowed for disagreement following the November 2012 rating decision.  
There is no indication from the record before the Board, to include the Veteran's paper and the electronic claims file, that show that the required SOC has been issued yet.  Therefore, the Board must direct issuance of an SOC, even though the Board has no jurisdiction otherwise since the does not reflect one in a temporary file, must be done.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, a REMAND is directed for the following:

1.  Associate any temporary file with the Veteran's paper claims file.  Then take all other action necessary to issue a SOC regarding his entitlement to service connection for GERD and/or a gastric ulcer.  Next, issue the SOC.  Provide a copy of it along with notice of how the Veteran may perfect the appeal to him and his representative.  Place a copy of both in the paper or electronic claims file.

2.  Make as many requests as necessary to obtain all VA treatment records regarding the Veteran dated from November 2012 to present.  Associate any records received with the paper or electronic claims file.

3.  Ask the Veteran either to submit all private treatment records concerning his right knee dated from October 2011 to present or to provide enough information to identify and locate them along with an authorization for their release to VA.  If he provides the information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate any records received with the paper or electronic claims file.

4.  If requested treatment records, whether VA or private, ultimately are not received or are received but are incomplete, next notify the Veteran and his representative pursuant to established procedure.  Document the paper or electronic claims file claims as appropriate in this regard.

5.  After procurement of all outstanding pertinent records, arrange for the Veteran to undergo an appropriate medical examination regarding his right knee disability.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of them.  The examiner also shall document in the report an interview of the Veteran about his current symptoms, to include any flare-ups, and their impact on his activities of daily living and employment.  All assessments or tests deemed necessary next shall be performed, the results of which shall be included in the report.  Findings shall include, at a minimum, range of motion initially, upon repetition, and during any flare-ups expressed in degrees.  Findings also shall be made regarding ankylosis, subluxation, instability, episodes of locking, pain, and effusion into the joint, impairment of the tibia and fibula, genu recurvatum, and arthritis.

6.  Lastly, readjudicate the Veteran's entitlement to a rating in excess of 10 percent for a right knee disability for the period through August 24, 2011, and for the period beginning October 1, 2011.  Issue a rating decision for any favorable determination and a supplemental statement of the case (SSOC) for any unfavorable determination.  Provide a copy of the rating decision and/or SSOC to the Veteran and his representative.  If there is a SSOC, allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the RO or AMC.  However, he is advised that he is obligated to cooperate with VA in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  This includes ensuring that all pertinent records are procured.  This also includes reporting for any scheduled medical examination.  Failure to report may result in denial of the benefit sought.  38 C.F.R. § 3.655 (2013).  The Veteran additionally is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remanded matters be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TRESA M. SCHLECHT
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


